Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.424 Filed 07/30/21 Page 1 of 24




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DONALD KLINE, et al

      Plaintiffs,                             Case No. 4:21-cv-11272
v.

FISHMAN GROUP, P.C., et al.,                  Honorable Nancy G. Edmunds

     Defendants.
__________________________________________________________________

         MOTION TO DISMISS BY THE FISHMAN DEFENDANTS

      Defendants Marc Fishman, Ryan Fishman, and Fishman Group, P.C. (the

“Fishman Defendants”), by and through counsel, Wade Fink Law, P.C., hereby

move this Honorable Court to dismiss Plaintiffs’ Complaint pursuant to Fed. R. Civ.

P 12(b)(1) and (6). Plaintiffs do not concur in this motion.

      In support of this motion, the Fishman Defendants rely upon the law, facts,

and arguments set forth in the attached brief, as well as the pleadings in the record.

Date: July 30, 2021                           Respectfully submitted,

                                              WADE FINK LAW, P.C.

                                              /s/ Wade G. Fink (P78751)
                                              550 W. Merrill St., Suite 100
                                              Birmingham, MI 48009
                                              (248) 712 – 1054
                                              wade@wadefinklaw.com
                                              Attorneys for Fishman Defendants
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.425 Filed 07/30/21 Page 2 of 24




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DONALD KLINE, et al

      Plaintiffs,                         Case No. 4:21-cv-11272
v.

FISHMAN GROUP, P.C., et al.,              Honorable Nancy G. Edmunds

     Defendants.
__________________________________________________________________

                     BRIEF IN SUPPORT OF MOTION
               TO DISMISS BY THE FISHMAN DEFENDANTS




                                      2
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.426 Filed 07/30/21 Page 3 of 24




                   STATEMENT OF ISSUES PRESENTED

      Should this Court dismiss Count II of Plaintiffs’ Complaint under Fed. R. Civ.
P. 12(b)(6) as to the Fishman Defendants because the Michigan Occupational Code
exempts attorneys collecting a debt on behalf of a client?

      The Fishman Defendants answer, yes.

      Should this Court dismiss Plaintiffs’ Complaint under Fed. R. Civ. P. 12(b)(1)
because Plaintiffs’ have failed to establish they have suffered an injury-in-fact
required for Article III standing to sue?

      The Fishman Defendants answer, yes.

      Should this Court decline to exercised supplemental jurisdiction under 28
U.S.C. § 1367 if the Court dismisses the FDCPA claim and because there are novel
and complex state claims that are not related to the FDCPA claim?

      The Fishman Defendants answer, yes.




                                         i
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.427 Filed 07/30/21 Page 4 of 24




        CONTROLLING OR MOST APPROPRIATE AUTHORITY


Newman v. Trott & Trott, P.C.,
    889 F. Supp. 2d 948 (E.D. Mich. 2012)………………………………………5

Spokeo, Inc. v Robins,
     136 S. Ct. 1540 (2016)……………………………………………………..7,8

TransUnion LLC v. Ramirez,
     141 S. Ct. 2190 (June 25, 2021)………………………………………..passim

United Mine Workers v. Gibbs,
      383 U.S. 715 (1966)…………………………………………………..…14,15

28 U.S.C. § 1367(a)…………………………………………………………..passim

MCL 339.901(b)(xi)………………………………………………………………..5

Fed. R. Civ. P. 8………………………………………………………………….4,10

Fed. R. Civ. P. 12…………………………………………………………..…passim




                                     ii
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.428 Filed 07/30/21 Page 5 of 24




                I.     RELEVANT FACTUAL BACKGROUND

      Plaintiffs Donald Kline and Linda Kline, along with Plaintiff Irreona Byrd

(collectively, “Plaintiffs”), filed this action against the Fishman Defendants,

Defendant Alexandra Ichim, an attorney at Fishman Group, P.C. (“Ichim”), Fenton

Oaks, LLC (“Fenton Oaks”) and Professional Property Management Co. of

Michigan (“PPM”). The Kline Plaintiffs assert that owed rent money to Fenton Oaks

and alleged that the Fishman Defendants pursued this debt in Michigan state court.

See ECF No. 1, PageID.8. The Klines purportedly owed Fenton Oaks $1,444.21.

Plaintiff Byrd makes similar allegations but owing PPM a total of $2,275. Id. at

PageID.9-11.

      Plaintiffs allege, though, that the Fishman Defendants and Ichim never served

or notified Plaintiffs of the underlying state lawsuits. Rather, according to Plaintiffs,

the Fishman Defendants and Ichim filed false proofs of service in the state courts

indicating that notice or service had been accomplished. Id. at PageID.11. Plaintiffs

never appeared to defend the lawsuit and default judgments were entered against

them. Id. at PageID.10-11.

      The Kline Plaintiffs allege that money was garnished from them as a result of

the default judgment being entered. The Kline Plaintiffs, however, do not allege how

much money was allegedly garnished. Id. at PageID.10, ¶ 46. Upon information and


                                           1
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.429 Filed 07/30/21 Page 6 of 24




belief, Plaintiff Linda Kline acknowledged the legitimacy of the underlying debt

after the judgment was entered wishing to resolve the matter. The Fishman

Defendants had served garnishments on certain banks. In response to garnishments

like these, banks typically withhold funds if indeed there are funds to withhold. The

money is not immediately turned over to a creditor, rather, it is held by the bank.

      For Plaintiff Linda Kline, the bank indicated that she had no bank accounts. It

is therefore impossible that any funds were withheld from Plaintiff Linda Kline.

Exhibit A, Garnishee Disclosure. For Plaintiff Donald Kline, no disclosure was

made by any bank as to whether or not he had any bank accounts. The Fishman

Defendants therefore never could have known if or how much money would have

been withheld. Regardless, before this lawsuit was filed, the 67th District Court in

Michigan released any funds theoretically withheld from Plaintiff Donald Kline.1

      Plaintiff Byrd similarly alleges that she had money garnished as a result of the

default judgment but makes no allegation as to what amount. Id. at PageID.11, ¶57.

Upon information and belief, Plaintiff Byrd acknowledged the debt and wished to

enter into a payment plan for the debt prior to ever being sued. Upon failing to make


      1
        See Docket Entry May 5, 2021(16 days before this suit was filed) where
Plaitniff Donald Kline had any funds released back to him.
http://www.co.genesee.mi.us/roawebinq/ROACase.aspx?CRTNO=6706&PFIX=C
&CASE=C20E0913%20%20&PTY=B01&FILENAME=C073021343; the Court
may view this docket for verification of the proceeding facts, as well.
                                          2
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.430 Filed 07/30/21 Page 7 of 24




the very first payment on that agreement, a suit was filed against Plaintiff Byrd that

resulted in a default judgment. A tax garnishment for $288.00 were the only funds

withheld related to this judgment. However, prior to notice of this lawsuit,2 all funds

garnished from Plaintiff Byrd were returned. Exhibit B, Check to Plaintiff Byrd

(redactions for privacy). Plaintiff Byrd therefore has not suffered a monetary injury.

      Despite the lack of injury, Plaintiffs contend that the Fishman Defendants

violated (Count 1) the Fair Debt Collection Practices Act (“FDCPA”) (15 U.S.C. §

1692 et. seq.); (Count 2) the Michigan Occupational Code (“MOC”) (MCL 339.901

et. seq.); and, (Count 3) the Michigan Collection Practices Act (“MCPA”) (MCL

445.251). Plaintiffs also allege that the Fishman Defendants are liable for (Count 4)

Unjust Enrichment and (Count 5) Conversion.

      Plaintiffs’ Complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(1)

and (6) for the following reasons: first, the Michigan Occupational Code, by its

terms, does not apply to attorneys; second, none of the named Plaintiffs have Article

III standing to sue because no plaintiff suffered an injury-in-fact; third, the remaining

state law counts should be dismissed if the FDCPA claims are dismissed, or, should

be severed from this action because they are novel, complex, and unrelated state


      2
       Undersigned counsel was sent the complaint in this matter by counsel for
Fenton Oak on June 8, 2021. Upon information and belief, the first time the Fishman
Defendants’ became aware of the matter was June 8, 2021 or June 9, 2021.
                                           3
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.431 Filed 07/30/21 Page 8 of 24




issues that are more appropriately brought in the Michigan state courts.

                           II.    ARGUMENT

A.    LEGAL STANDARD FOR THIS MOTION TO DISMISS

          1. Fed. R. Civ. P. 12(b)(1)

      Rule 12(b)(1) provides that an action must be dismissed where a court lacks

subject-matter jurisdiction. Plaintiffs bear the burden of proving jurisdiction when

challenged by such a motion. Moir v. Greater Cleveland Reg’l Transit Auth., 895

F.2d 266, 269 (6th Cir. 1990) (citation omitted). More specifically, the question of

standing to sue “goes to a court’s subject matter jurisdiction.” Keply v. Lanz, 715

F.3d 969, 972 (6th Cir. 2013). The burden remains on a plaintiff where defendant

challenges her standing to bring suit. Lewis v. Whirlpool Corp., 630 F.3d 484, 487

(6th Cir. 2011).

          2. Fed. R. Civ. P. 12(b)(6)

      Under Fed. R. Civ P. 12(b)(6), a complaint must be dismissed if it fails “to

state a claim upon which relief can be granted.” In order to survive a Motion to

Dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v Twombly, 550

U.S. 544, 570 (2007). Critically, “[i]n order to be viable under Fed. R. Civ. P. 8, a

complaint’s allegations must plausibly allow for a conclusion, through inference or


                                          4
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.432 Filed 07/30/21 Page 9 of 24




otherwise, that Plaintiff has stated a legal cause of action.” Ashcroft v Iqbal, 556 U.S.

662 (2009).

B.    COUNT II OF THE COMPLAINT, ALLEGING A VIOLATION OF
      THE MICHIGAN OCCUPATIONAL CODE, MUST BE DISMISSED
      BECAUSE THE FISHMAN DEFENDANTS ARE EXEMPT FROM
      LIABILITY.

      Plaintiffs are seemingly unaware that attorneys are exempt from liability

under the MOC when collecting a debt on behalf of a client. Accordingly, Count II

of Plaintiffs’ Complaint, as to the Fishman Defendants, should be dismissed under

Fed. Civ. P. 12(b)(6) for failing to state a claim.

      To be liable under the MOC, a defendant must be a collection agency.

Plaintiffs alleged that the Fishman Defendants are a collection agency under the

MOC. See ECF No. 1, PageID.19, ¶92. However, by the MOC’s very terms, a

collection agency “does not include . . . (xi) an attorney handling claims and

collections   on    behalf   of   clients   and       in   the   attorney’s own   name.”

MCL 339.901(b)(xi). Accordingly, attorneys and law firms engaged in collection

activities on behalf of clients are not subject to the MOC. Newman v. Trott & Trott,

P.C., 889 F. Supp. 2d 948 (E.D. Mich. 2012) (Judge Michaelson).

      Accordingly, because the Fishman Defendants (and Ichim) were allegedly

attempting to collect a debt on behalf of Defendants Fenton Oaks and PPM, they




                                            5
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.433 Filed 07/30/21 Page 10 of 24




 cannot have violated the MOC. The conduct alleged, even if true, does not state a

 claim and must be dismissed under Fed. R. Civ. P. 12(b)(6).

 C.    THIS   COURT   DOES  NOT   HAVE   SUBJECT-MATTER
       JURISDICTION BECAUSE PLAINTIFFS LACK ARTICLE III
       STANDING.

       This Court should dismiss Plaintiffs’ Complaint under Fed. R. Civ. P. 12(b)(1)

 because no Plaintiff in this case has suffered an injury and therefore does not have

 standing. Plaintiff Linda Kline never had a bank account garnished. Plaintiff Donald

 Kline has suffered no harm, as funds (if any) allegedly withheld were released by

 the 67th District Court and his bank on May 5, 2021. This was weeks before the

 instant lawsuit was brought.3 And Plaintiff Byrd had funds returned to her prior to

 notice of this lawsuit. Therefore, because Plaintiffs have failed to demonstrate any

 injury-in-fact, they have no standing to sue in federal Court under the FDCPA. This

 Court does not have subject-matter jurisdiction to adjudicate these claims and the

 case should be dismissed pursuant to Fed. R. Civ. P. 12(b)(1).

       Beyond alleging wrongful conduct, Plaintiffs must also have standing to sue

 under Article III of the U.S. Constitution’s “case or controversy” clause. The

 Supreme Court has repeatedly held that to have standing a plaintiff must, at a




       3
         The Fishman Defendants did not challenge Plaintiff Donald Kline’s request
 for release from the garnishment. See fn. 1.
                                          6
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.434 Filed 07/30/21 Page 11 of 24




 minimum, “have suffered. . . an invasion of a legally protected interest which is. . .

 concrete and particularized.” Lujan v Defenders of Wildlife¸ 504 U.S. 555, 560

 (1992).4 By particularized, the injury “must affect plaintiff in a personal and

 individual way.” Spokeo, Inc. v Robins, 136 S. Ct. 1540, 1548 (2016) (citing Lujan

 at 560 n. 1). Concreteness refers to an actual harm that must exist. Id. Even if a

 statute “grants a person a statutory right and purports to authorize that person to sue

 to vindicate that right,” concreteness is still required despite the statutory language.

 Id. at 1549. With no “injury-in-fact” as a result of a legal violation, there is no

 standing to sue in this Court.

       Specifically with regard to standing under the FDCPA, a plaintiff must have

 suffered an injury-in-fact from “abusive debt collection practices,” as this is what

 “the FDCPA was designed to prevent.” Lyshe v Levy, 854 F.3d 855, 859 (6th Cir.

 2017). For this reason, violations of the FDCPA that are “divorced from any

 concrete harm,” do not give a plaintiff Article III standing. Spokeo, at 1549.




       4
         The Michigan Supreme Court extended this injury-in-fact and particularized
 injury analysis when it applied Lujan and its progeny. See Detroit Fire Fighters
 Ass’n v. Detroit, 449 Mich 629 (Mich. 1995) (adopting Lujan as establishing the
 'irreducible constitutional minimum' of standing). Accordingly, should the Court
 find no standing for the Proposed FDCPA Class, it should do the same for the
 Proposed State Law Class.
                                            7
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.435 Filed 07/30/21 Page 12 of 24




       The Sixth Circuit directly applied Spokeo to FDCPA cases. See Lyshe, supra.

 In Lyshe, the Court held that a harm under the FDCPA must be a harm “the FDCPA

 was designed to prevent,” involving misleading or fraudulent communication

 involving the rights of debtors. Lyshe at 859. Such harms can lead to many things,

 such as personal bankruptcies, marital instabilities, the loss of jobs, and the invasion

 of individual privacies. 15 U.S.C. § 1692(a). None of these were alleged here.

       The Supreme Court had opportunity to again address standing last month in

 TransUnion LLC v. Ramirez, 141 S. Ct. 2190 (June 25, 2021). The case is

 particularly illuminating because it expanded Spokeo in the context of a class action

 lawsuit brought under a similar federal statute to the FDCPA – the Fair Credit

 Reporting Act (“FCRA”). In TransUnion, the credit bureau giant began placing

 notices on credit reports stating whether consumers were on the Office of Foreign

 Assets Control’s list of potential nefarious foreign actors. Id. at 12-13. But

 TransUnion’s due diligence in determining whether consumers were actually on that

 list was lacking. This subpar diligence led to a certified class of over 8,000 people

 falsely being identified as potential bad actors when they actually were not. About

 one-third of this class had their credit reports with this information disseminated to

 third parties (creditors), while the other two-thirds did not have their credit reports




                                            8
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.436 Filed 07/30/21 Page 13 of 24




 disseminated. Id. at 13-14. At trial, plaintiffs were awarded over $60 million in

 damages, costs, and fees.

       The Supreme Court reversed as to the latter two-thirds of the class who did

 not have their information disseminated to third parties. In reversing, the Supreme

 Court held that merely being “exposed [] to a material risk [of harm]” is insufficient

 to have standing under Article III. Id. at 30-31. If there is an exposure to potential

 harm, “time will eventually reveal whether the risk materializes in the form of actual

 harm.” Id.

       For the majority, Justice Kavanaugh explained that this requirement for basic

 Article III standing recognizes the difference between a plaintiff’s statutory right to

 sue and plaintiff having suffered concrete harm. Id. at 21 (emphasis added). In other

 words, “Congress may create causes of action . . .But under Article III, an injury in

 law is not an injury in fact [and only] those plaintiffs who have been concretely

 harmed [by defendant’s conduct] may sue that private defendant over that violation

 in federal court.” Id. Justice Kavanaugh explained that as “then-Judge Barrett

 succinctly summarized, ‘Article III grants federal courts the power to redress harms

 that defendants cause plaintiffs, not a freewheeling power to hold defendants

 accountable for legal infractions.’” (citation omitted).




                                            9
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.437 Filed 07/30/21 Page 14 of 24




       In short, TransUnion reiterated again that to have standing, a plaintiff must

 have been harmed by the wrongful conduct that forms the basis of their complaint.

 The Supreme Court used an analogy that a company harmed by pollution in Maine

 can sue that company, but a company in Hawaii cannot sue because they were not

 harmed by the conduct, even if wrongful, in Maine. Id. at 21-22. Indeed, “an

 uninjured plaintiff who sues [without suffering harm] is, by definition, not seeking

 to remedy any harm to herself but instead is merely seeking to ensure a defendant’s

 “compliance with regulatory law … (and, of course, to obtain some money via the

 statutory damages).” Id. at 22-23.

       As a threshold matter common to all of the Plaintiffs in this case, there is an

 allegation in a single paragraph (out of a total of 116 paragraphs) alleging

 “emotional” and “general damages.” This allegation does not meet general pleading

 standards. In order to state a claim under Fed. R. Civ. P. 12(b)(6), Plaintiffs must

 comply with the general pleading standards contained in Fed. R. Civ. P. 8. Plaintiffs

 are required to allege facts that, if accepted as true, are sufficient to rise above

 speculation or mere conclusions, but make the claims plausible. Bell Atlantic Corp.

 v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678-79

 (2009). When a plaintiff “merely recites conclusory allegations,” such are




                                          10
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.438 Filed 07/30/21 Page 15 of 24




 “insufficient under Twombley and Iqbal.” Hyman v. Lewis, 2019 U.S. Dist. LEXIS

 197445, *7 (E.D. Mich. 2019) (Judge Steeh).

       Under the FDCPA, to obtain emotion damages, a “plaintiff must provide

 actual evidence of distress and injury, not merely conclusory statements.” See

 Hoffman v. GC Servs. LTD P’ship, 2010 U.S. Dist. LEXIS 139509 (E.D. TN. 2010);

 for the same proposition, see also Miller v. Prompt Recovery Servs., 2013 U.S. Dist.

 LEXIS 88203 (E.D. OH. 2013); Tyree v. Ocwen Loan Servicing, 2016 U.S. Dist.

 LEXIS 146568 (W.D. TN 2016). The conclusory allegation that all Plaintiffs

 suffered “emotional” and “general” damages is nothing but a conclusory statement

 devoid of any factual matter to make the allegation plausible. Accordingly, this

 category of damages is insufficient to support standing under Article III because the

 conclusory allegation gives no way to analyze whether such harm is concrete and

 particularized to the conduct here.

       Further, as to each individual Plaintiffs, none have plead an injury-in-fact that

 supports standing.

       The lack of injury is perhaps most clear with regard to Plaintiff Linda Kline.

 A garnishee-bank, on a disclosure form filed in the 67th District Court, indicated that

 it “does not possess or control [Linda Kline’s] property, money, etc.” because there

 was “no [bank] account.” See Ex. A. In other words, there was nothing for the bank


                                           11
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.439 Filed 07/30/21 Page 16 of 24




 to withhold. The Court will notice upon reviewing the Register of Actions of the

 case identified by Plaintiff Linda Kline as the matter that led to this action (see fn.

 1) that no other garnishments were filed. This being the only garnishment filed, it is

 impossible that any money was “withheld” from Linda Kline because she had

 nothing to withhold.

       Next, Plaintiff Donald Kline alleged that money was withheld from him in the

 case identified in the 67th District Court. As is clear from the Register of Actions in

 that case (see fn. 1), on May 5, 2021, Plaintiff Donald Kline made an objection to

 any garnishment filed in the case. The Fishman Defendants, nor Fenton Oaks,

 contested the objection as “no one appeared for [plaintiff].” See fn. 1. As a result,

 the Court closed the garnishment and “release[d] liability,” meaning that funds, if

 any, were released. At a bare minimum, the judicial record is clear that prior to the

 filing of this lawsuit, Plaintiff Donald Kline had no injury.

       Regardless, though, the burden was, and is, on Plaintiff Donald and Linda

 Kline to allege he was harmed. And they simply do not. If either of the Klines knew

 funds were withheld, they would know, with precision, how much. Yet, they do not

 allege with any definiteness how much money he allegedly had withheld. This is

 precisely what TransUnion and related Supreme Court cases are designed to prevent

 – the generalized, figure-it-out-as-we-go pleading of injury. That is insufficient. The


                                           12
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.440 Filed 07/30/21 Page 17 of 24




 fact is, Plaintiff Donald Kline and Plaintiff Linda Kline are both whole and neither

 have alleged a concrete, particularized injury-in-fact.

       Lastly, the same is true for Plaintiff Irreona Byrd. Her allegations, as far as

 pleading standards go, suffer from the same defects as the Klines. Regardless, Ms.

 Byrd has had funds returned to her. See Ex. B. This was done before the Fishman

 Defendants were ever on notice of this suit.

       More broadly, those who did not suffer a monetary loss cannot be said to have

 suffered anything but a theoretical “risk of future harm” that has not materialized.

 TransUnion at 35-37. Nothing in Plaintiffs’ Complaint “present[s] evidence that

 [Plaintiffs] were independently harmed by exposure to the risk itself.” Id. Even if

 the conduct alleged was established, the mere fact that the Fishman Defendants

 “could have” collected funds improperly does not mean a Court should “simply

 presume a material risk of concrete harm.” Id. In fact, it appears Plaintiffs did not

 even know that there were false proofs of service filed against them, let alone if they

 were injured. Id.

       It is Plaintiffs burden to establish they have standing. The barebones

 allegations in their complaint, with allegations such as “general damages,” are

 insufficient to confer standing. Accordingly, because there are no harms alleged by

 Plaintiffs that are concrete, particularized, and meet the plausibility standard, none


                                           13
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.441 Filed 07/30/21 Page 18 of 24




 of the Plaintiffs here have standing to sue under the FDCPA. This case should be

 dismissed under Fed. R. Civ. P. 12(b)(1).

 D.    THIS   COURT    DOES   NOT   HAVE   SUBJECT-MATTER
       JURISDICTION TO ADJUDICATE THE STATE LAW CLAIMS.

       There are two primary reasons why this Court should decline jurisdiction over

 Plaintiffs’ state law claims: first, if the Court dismisses Plaintiffs’ FDCPA claims

 based on standing, then this Court would be without original jurisdiction and should

 decline to exercise supplemental jurisdiction; second, even if the Court does not

 dismiss the FDCPA claims, the novel and complex nature of the state law claims

 should result in this Court declining to exercise supplemental jurisdiction over the

 state law claims. Once challenged with a motion under Fed. R. Civ. P. 12(b)(1) like

 here, Plaintiffs have the burden of demonstrating that supplemental jurisdiction is

 appropriate. See, e.g., Peacock v. Thomas, 516 U.S. 349, 350 (1996). They cannot

 meet that burden.

       Generally, federal district courts have "supplemental jurisdiction over all

 claims that are so related to claims in the action within such original jurisdiction that

 they form part of the same case or controversy under Article III of the United States

 Constitution." 28 U.S.C. § 1367(a). To define supplemental jurisdiction, Congress

 adopted the test articulated in the landmark Supreme Court case, of United Mine

 Workers v. Gibbs, 383 U.S. 715 (1966). In Gibbs, the Supreme Court permitted

                                            14
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.442 Filed 07/30/21 Page 19 of 24




 supplemental jurisdiction where the state law claims stemmed from a "common

 nucleus of operative facts" which comprised "but one constitutional 'case.'" Id. at

 725-26. And so long as the court had original jurisdiction over at least one claim,

 supplemental jurisdiction was appropriate. Id. However, supplemental jurisdiction

 has always been “a doctrine of discretion, not of plaintiff's right. Its justification lies

 in considerations of judicial economy, convenience and fairness to litigants; if these

 are not present a federal court should hesitate to exercise jurisdiction over the state

 claims . . . ." Id. at 726. Gibbs was clear that supplemental jurisdiction may be denied

 "if the federal claims are dismissed before trial," if "it appears that the state issues

 substantially predominate," or "if the likelihood of jury confusion" would be strong

 without separation of the claims. Id. at 726-27.

       28 U.S.C. § 1367(c), codifying Gibbs, provides that a court retains discretion

 to decline to exercise supplemental jurisdiction if: “(1) the claim raises a novel or

 complex issue of State law, (2) the claim substantially predominates over the claim

 or claims over which the district court has original jurisdiction, (3) the district court

 has dismissed all claims over which it has original jurisdiction, or (4) in exceptional

 circumstances, there are other compelling reasons for declining jurisdiction.”

       First, as the statute itself provides, a court should decline supplemental

 jurisdiction where the action that gave the court original jurisdiction has been


                                             15
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.443 Filed 07/30/21 Page 20 of 24




 dismissed. 28 U.S.C. § 1367(c)(3); see also Harvey v. Great Seneca Financial

 Corp., 453 F.3d 342 (6th Cir. 2006). Here, should the Court agree that the FDCPA

 claims should be dismissed based on a lack of standing for one, two, or all Plaintiffs,

 then the state law claims, too, should be dismissed for want of subject-matter

 jurisdiction under Fed. R. Civ. P. 12(b)(1).

       Second, even if this Court does not dismiss the FDCPA counts, the Court

 should nonetheless decline to exercise supplemental jurisdiction over the remaining

 state law counts under the MCPA and common law (unjust enrichment and

 conversion).5 See 28 U.S.C. § 1367(c)(1); see also Peters v. Cars To Go, Inc., 184

 F.R.D. 270 (W.D. Mich. 1998).

       Undersigned counsel has not found a single case under Michigan state law

 that has applied the MCPA to a set of facts remotely similar to this case. The reason

 for this is likely because the MCPA contains an exhaustive list of prohibited acts.

 See MCL 445.252. This list evinces a clear intent by the legislature to address

 communications between debt agencies and debtors, as each prohibited act is

 designed to protect debtors from misleading or otherwise improper methods of

 collecting a debt. Each prohibited act has one thing in common: each relate to

 communications between debtor and collector. In this case, the alleged wrongful


       5
           Assuming the MOC count is dismissed, but if not, the MOC count, as well.
                                           16
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.444 Filed 07/30/21 Page 21 of 24




 conduct under the MCPA involves alleged fraud on the Court. The MCPA does not

 seem to have ever been used to sue a party for representations made to a Court.

       It certainly may be the case that several of the prohibited acts apply to the

 facts here. But that should be decided by Michigan courts as a novel and complex

 question. Plaintiffs here assert they have a putative class of people harmed by the

 alleged conduct. Certainly, in a case of first impression, applying the MCPA in a

 way it has never been applied before, where there is no communication directly with

 a debtor, this Court should consider allowing the sovereign State of Michigan, for

 which interpretation of this law matters most, to decide the legal issues involved.

       With regard to the conversion count, the facts required to prove such count

 differs substantially from the proofs required for an FDCPA claim. Statutory

 conversion under Michigan law requires a showing that a defendant wrongfully

 converted property of another to his own use. MCL 600.2919a. To prove the claim,

 Plaintiffs will need to show that the Fishman Defendants, or any co-Defendant, took

 possession of funds belonging to Plaintiff for their own use. That is not at all what

 needs to be proven in an FDCPA claim. In an FDCPA claim, if this Court were to

 find standing, Plaintiffs have no obligation to demonstrate monetary damages or that

 the Fishman Defendants ever possessed any funds. Rather, the question is whether

 there was unfair or deceptive debt collection methods. Statutory conversion is a very


                                          17
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.445 Filed 07/30/21 Page 22 of 24




 specific Michigan statute that is fact-specific and different from the FDCPA claims.

 The facts and proofs being so different render this count not “so related to claims in

 the action within such original jurisdiction…” 28 U.S.C. § 1367(a).

       For similar reasons, the unjust enrichment count differs substantially from the

 FDCPA claim. Under Michigan law, to maintain a claim for unjust enrichment in

 Michigan, the following elements must be proven: (1) receipt of a benefit by the

 defendant from the plaintiff and (2) an inequity resulting to the plaintiff because of

 the retention of the benefit by defendant. Barber v. SMH (US), Inc., 202 Mich. App.

 366, 509 N.W.2d 791, 797 (1993) (citing Dumas v. Auto Club Ins. Ass’n, 437 Mich.

 521, 546, 473 N.W.2d 652 (1991)). Essentially, “the plaintiff must plead that the

 defendant received a benefit from the plaintiff and that inequity resulted to the

 plaintiff as consequence of the defendant's retention of that benefit.” PNC Bank, Nat.

 Ass'n v. Goyette Mechanical Co., Inc., 88 F. Supp. 3d 775 (E.D. Mich.

 2015); Bowlers' Alley, Inc. v. Cincinnati Ins. Co., 32 F. Supp. 3d 824 (E.D. Mich.

 2014). That is not at all what needs to be proven in an FDCPA claim. In an FDCPA

 claim, if this Court were to find standing, Plaintiffs have no obligation to

 demonstrate monetary damages or that the Fishman Defendants ever possessed any

 funds. The facts and proofs being so different render this count not “so related to

 claims in the action within such original jurisdiction…” 28 U.S.C. § 1367(a).


                                          18
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.446 Filed 07/30/21 Page 23 of 24




       In short, the FDCPA was designed to prevent misleading or fraudulent

 communication and conduct involving the rights of debtors. That is what this Court

 will adjudicate if this case continues. But the state law claims are fundamentally

 different and the Court should decline to exercise supplemental jurisdiction in this

 case. At an absolute minimum, it is not the Fishman Defendants burden to

 demonstrate supplemental jurisdiction is proper, it is Plaintiffs’’ burden. And their

 complaint, in its one conclusory statement about supplemental jurisdiction (ECF No.

 1, PageID.4, ¶ 14), does not meet this burden.


                             III.   CONCLUSION

       For the foregoing reasons, Defendants request that this Court grant their

 motion in its entirety.



                                               Respectfully submitted,

 Date: July 30, 2021                           WADE FINK LAW, P.C.

                                               /s/ Wade G. Fink (P78751)
                                               WADE FINK LAW PC
                                               370 E. Maple Rd., Third Floor
                                               Birmingham, MI 48009
                                               (248) 712 – 1054
                                               wade@wadefinklaw.com
                                               Attorneys for Defendant




                                          19
Case 2:21-cv-11272-NGE-KGA ECF No. 37, PageID.447 Filed 07/30/21 Page 24 of 24




                              PROOF OF SERVICE

       Undersigned counsel certifies that on July 30, 2021, the foregoing was filed

 using the Court’s e-filing system, which will send notice and a copy of same to all

 parties of record.

                                  /s/ Wade G. Fink




                                         20
